Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 23, 2016

The Court of Appeals hereby passes the following order:

A16A1166. JIMMY LAVAUGHN LEWIS v. THE STATE.

      On October 29, 2014, Jimmy Lavaughn Lewis pled guilty to possession of
methamphetamine with intent to distribute and two traffic offenses. On May 20,
2015, Lewis filed a pro se motion for leave to file an out of time appeal. On June 15,
2015, the trial court denied the motion. On July 16, 2015, Lewis filed a pro se notice
of appeal to this Court. A notice of appeal must be filed within 30 days after entry
of the appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court. See
Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Lewis’s notice of appeal,
filed 31 days after entry of the order, is untimely, and this appeal is therefore
DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            03/23/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.